Citation Nr: 9914710	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with status post coronary artery bypass graft as 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to service connection for peptic ulcer 
disease as secondary to service-connected post-traumatic 
stress disorder.  

3.  Whether the March 17, 1970 rating decision denying 
service connection for peptic ulcer was clearly and 
unmistakably erroneous.  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which determined that new 
and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for an 
anxiety condition.  That rating determination also denied 
entitlement to service connection for a heart condition and 
ulcer condition secondary to anxiety.  

Originally, the veteran's claim of entitlement to service 
connection for anxiety was deemed to include a claim for post 
traumatic stress disorder (PTSD).  Entitlement to service 
connection for PTSD was granted in a March 1995 rating 
determination, with a 10 percent evaluation assigned 
effective from December 28, 1992.  By rating action of 
November 1994, the evaluation was increased to 50 percent 
effective December 28, 1992.  

The case was previously before the Board in June 1996, at 
which time the issues for appellate consideration were 
expanded to include entitlement to service connection for 
peptic ulcer disease as secondary to service-connected post-
traumatic stress disorder in view of Myers v. Derwinski, 
1 Vet. App. 127 (1991).  

The issue concerning clear and unmistakable error in a March 
1970 rating determination denying entitlement to service 
connection for a peptic ulcer was first addressed in a May 
1998 Supplemental Statement of the Case.  The RO also 
determined that that issue was inextricably intertwined with 
the other issues on appeal.  

Excerpts from an internet search pertaining to stress were 
received in March 1999 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1998).  Consequently, a 
decision by the Board is not precluded.  

The issues concerning entitlement to service connection for 
peptic ulcer disease and increased evaluation for PTSD will 
be addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  Competent medical evidence demonstrates that coronary 
artery disease was caused by multiple risk factors apart from 
PTSD, and that the service connected PTSD chronically worsens 
coronary artery disease.

2.  The March 1970 rating decision which denied entitlement 
to service connection for a duodenal ulcer was supported by 
the evidence then of record and was consistent with VA laws 
and regulations then in effect.



CONCLUSIONS OF LAW

1.  Coronary artery disease is aggravated by PTSD.  38 C.F.R. 
§ 3.310 (1998).

2.  The rating decision of March 1970 denying service 
connection for a duodenal ulcer was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Coronary Artery Disease

The Board finds that the veteran has presented a claim that 
is well grounded or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  See 38 U.S.C.A. 
§§ 1110, 1131.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Secondary service connection is warranted when a 
nonservice-connected condition is caused or aggravated by a 
service-connected condition.  When a nonservice-connected 
disability is aggravated as the result of a service-connected 
disability, a veteran will be compensated for the degree (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Each disorder for which the veteran seeks service connection 
must be considered on the basis of the evidence, including 
that shown by his service records, his medical records, and 
pertinent medical and lay evidence.  

The veteran apparently developed coronary artery disease 
following service and underwent bypass surgery in 1992.  It 
is not contended that the veteran had coronary artery disease 
in service or within one year of separation from service.  
Pursuant to the Board's remand of June 1996, the veteran was 
afforded several VA examinations.  One VA examiner in 
September 1996 reported that the veteran's angina and ulcer 
symptoms were definitely exacerbated by stress.  

It is undisputed that the veteran has multiple risk factors 
for development of coronary artery disease.  He is middle 
aged, he is a heavy smoker (a habit which began well before 
service and which he currently continues despite medical 
advice to the contrary); he has a history of lipidemia, 
hypertension and a positive family history for coronary 
artery disease.  He has also been diagnosed with PTSD.  The 
theory advanced is that his service-connected PTSD caused his 
coronary artery disease.  The claims file contains numerous 
opinions indeterminate as to any relationship between PTSD 
and coronary artery disease; other opinions indicating that 
causal relationship to PTSD cannot be determined; other 
opinions that the existence of such a relationship was 
virtually the product of sheer speculation; as well as other 
opinions suggesting a causal relationship exists.  

In an effort to clarify the possible interrelationships, the 
claims file was returned twice to the VA examiner who 
performed the September 1996 VA examination.  Advisory 
opinions were additionally sought from the Director of 
Compensation and Pension Service, which were returned in May 
1997 and reasoned to the effect that, while PTSD was likely a 
contributor to both the development of coronary artery 
disease and peptic ulcer disease, the relative contribution 
of PTSD to such pathology vis-a-vis the other risk factors 
was impossible to determine.  The Board also sought 
additional expert medical opinion on two occasions from the 
Veterans Health Administration (VHA).  

The Board regards the most thorough and reasoned report is 
that which was presented by the Chief of the Cardiovascular 
Department at the VA Medical Center in Augusta, Georgia, 
dated in February 1999.  As compared to other opinions of 
record that report most thoroughly and persuasively provides 
clinical reasons and bases for the opinions offered.  It 
concludes that the most likely cause of the veteran's 
coronary artery disease was his multiple risk factors apart 
from PTSD, and, nonetheless, the examiner concluded that it 
was likely that the veteran's PTSD aggravated the coronary 
artery disease.  Under the circumstances service connection 
for coronary artery disease is warranted.  See Allen v. 
Brown, supra.  According, secondary service connection for 
coronary artery disease as aggravated by PTSD is established.  


Clear and Unmistakable Error

In analyzing whether a prior final denial of the veteran's 
claim for peptic ulcer was fatally flawed, it is important to 
keep in mind the meaning of clear and unmistakable error 
(CUE).  Applicable regulations provide that prior 
determinations which are final and binding, including 
decisions concerning entitlement to service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel  v. Brown, 6 Vet. App. 
242, 245 (1994).  

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  It is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  "Thus, even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992)).  With such standards 
in mind, the Board will examine the appellant's arguments in 
support of his claim that a March 1970 rating decision 
contained clear and unmistakable error.  

Initially, the argument is made that private medical records 
showed a diagnosis of duodenal ulcer within three months 
after the veteran's discharge and that service connection 
should have been granted on the basis of 38 C.F.R. § 3.309 
(presumptive service connection).  Such evidence was before 
the RO at the time of the 1970 determination, and the rating 
decision noted that the diagnosis was not confirmed by an 
upper gastrointestinal series.  Moreover, additional evidence 
consisting of a more current VA hospitalization report, 
during which an upper gastrointestinal series was performed, 
failed to demonstrate the presence of any active pathology at 
the time.  Consequently, the argument really goes to how the 
evidence was weighed by the RO and fails to point out the 
factors which, based upon the evidence then available, would 
have compelled a manifestly different outcome.  Accordingly, 
because a mere difference of opinion as to how the evidence 
was weighed does not equate to CUE, Russell, 3 Vet. App. at 
313, the argument which is advanced is an insufficient 
factual predicate upon which to find that the March 1970 
rating decision was CUE.  There was no indication that the 
March 1968 diagnosis was produced with the benefit of an 
upper GI series, X-rays or otherwise.  Moreover, "evidence 
which was not part of the record at the time of the prior 
determination may not form the basis of a finding that there 
was an act of clear and unmistakable error."  Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).  

In light of the available evidence at the time of the March 
1970 rating determination the Board finds that it was 
entirely reasonable for the RO to take the position that the 
veteran did not have an ulcer at the time.  In the absence of 
a present disability service connection was not warranted.  
Accordingly, the Board is of the view that the RO's March 
1970 decision was not founded on clear and unmistakable 
error, and that the rating decision represented a reasonable 
exercise of adjudicatory judgment.  See 38 C.F.R. § 3.105(a).  


ORDER

Service connection for coronary artery disease is granted.

The March 17, 1970 rating decision, which denied service 
connection for a duodenal ulcer, did not involve clear and 
unmistakable error. 


REMAND

In 1975, the veteran was hospitalized, and he complained of a 
duodenal ulcer first diagnosed by X-ray in 1972.  However, X-
rays taken during the 1975 hospitalization were negative, and 
the hospital record reported the condition as resolved.  In 
1978, a scarred duodenal bulb was noted along with an 
impression of probable active ulcer by a private physician.  

In August 1992, the veteran reported only a history of peptic 
ulcer disease, without then current active pathology; he also 
reported using Zantac, on an as-needed basis.  In May 1994, 
the veteran was hospitalized; an upper gastrointestinal 
examination was negative; there was no reflux and no hiatal 
hernia; it was emphasized that the veteran should stop 
smoking.  At his VA psychiatric examination in October 1996, 
peptic ulcer disease was diagnosed on Axis III by the mental 
health examiner.

On behalf of the veteran, a theory has been advanced that the 
veteran has peptic ulcer disease, secondary to his service 
connected PTSD.  While there is some conflicting evidence, 
there is also some support as to the possibility of a 
relationship between PTSD and peptic ulcer disease.  Most 
recently, a VHA opinion was submitted on January 13, 1999.  
After a thorough review of the claims file, the VHA opinion 
questioned the presence of a peptic ulcer disease, which 
would thereby, make any etiological connection to PTSD 
entirely irrelevant.  The VHA opinion noted that diagnosis of 
peptic ulcer on clinical findings alone was questionable at 
best.  The VHA opinion reported the only method to diagnose 
ulcer disease that is sensitive and specific is endoscopy.  
The examiner noted other possible functional disorders that 
overlapped symptomatology suggestive of peptic ulcer.  

Pursuant to the June 1996 remand the veteran was to have been 
afforded gastrointestinal examinations, which should have 
confirmed or ruled out the presence of PUD; however, such a 
specialty examination was not afforded.  Moreover, there is 
no indication that any diagnostic tests or procedures were 
undertaken with respect to a potential presence of peptic 
ulcer disease at that time.  Thus, the Board considers the 
objectives of the remand were not satisfied in this regard.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, 
the appellant's present claim of entitlement to service 
connection for peptic ulcer disease needs to be returned to 
the RO for additional development.  

With respect to the veteran's claim of entitlement to 
increased evaluation for PTSD, the veteran was recently 
afforded two VA examinations pursuant to the Board's remand 
of June 1996.  

In one examination afforded in September 1996, the veteran's 
Global Assessment of Functioning was reported at 55.  That 
examiner had previously examined the veteran and, in March 
1995, reported that the veteran had had a fairly extensive 
history of prolonged work with particular employers (one for 
6 1/2 years and another for 10 years).  The March 1995 report 
detailed that employment relationships were principally 
terminated due to employer's moving or shutting down 
operations.  Although the veteran was noted to have held a 
number of odd jobs, there was no history of frequent 
absenteeism, and no history of employment conflict was 
reported.  The veteran also had reported a history of truancy 
and oppositional behavior prior to his service.  A Global 
Assessment of Functioning of 55 and 70 was reported between 
the 1995 and 1996 assessments respectively by that examiner.  

In October 1996, the veteran was afforded another VA 
examination at which he reported having had some 28 jobs 
since returning from Vietnam, suggestive of a transient work 
history, and also reported difficulty with his employers to 
that examiner.  That examiner also reported the veteran as 
"psychiatrically well prior to entering combat" and 
considered that Axis II pathology was to compensate for Axis 
I deficiencies.  That examiner reported PTSD, severe and 
chronic, along with a GAF of only 35.  Given the conflicting 
reported histories and associated medical conclusions, the 
Board considers that another VA examination is necessary to 
more accurately determine the severity of the veteran's PTSD.

It is also significant that the rating criteria for the 
evaluation of this condition changed during the pendency of 
the veteran's appeal.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  To date, the RO has not addressed the question of 
whether an increased rating for the veteran's service-
connected PTSD is warranted under the new rating criteria 
that went into effect on November 7, 1996. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development: 

1.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent medical records associated with 
the claims file.  The examiner is 
specifically requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders and explain what the 
assigned score represents.  The examiner 
is further requested to attempt to 
quantify the degree of social and 
industrial impairment due to the 
veteran's PTSD in terms of the 
nomenclature in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 in effect prior to 
and after November 7, 1996.  
Additionally, the examiner is requested 
to offer comments and an opinion 
regarding the veteran's impairment due to 
PTSD in his capacity for performing 
substantially gainful employment.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

2.  The veteran should thereafter be 
afforded a VA examination to determine 
the nature and etiology of any 
gastrointestinal disorders that may be 
present.  All necessary tests and 
studies, including but not limited to an 
endoscopy, should be accomplished.  All 
clinical manifestations should be 
reported in detail.  The examiner is 
requested to review all pertinent medical 
records associated with the claims file, 
and if peptic ulcer disease is identified 
on examination, the examiner is requested 
to offer an opinion as to when the 
disease was first manifested and whether 
any gastrointestinal disorder is the 
result of PTSD.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  

3.  Thereafter, after undertaking any 
additional development deemed appropriate 
and ensuring that there has been complete 
compliance with this Remand, the RO 
should again adjudicate 1) the issue of 
entitlement to an increased evaluation 
for PTSD under both the old and the 
revised regulations pertaining to rating 
of psychiatric disorders and 
2) entitlement to service connection for 
peptic ulcer disease as secondary to 
service-connected post-traumatic stress 
disorder.  Should the decision remain 
adverse to the veteran, he and his 
representative, should be furnished with 
a Supplemental Statement of the Case, and 
be afforded the opportunity to respond.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

